Citation Nr: 1742449	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2015 decision, the Board restored a 40 percent rating for degenerative disc disease of the lumbar spine, effective October 21, 2004; denied a rating in excess of 40 percent for degenerative disc disease of the thoracolumbar spine; and remanded the issues of entitlement to separate ratings for radiculopathy of the lower extremities and TDIU.  

While the matter was in remand status, in an October 2016 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned initial 10 percent ratings for each extremity, effective March 29, 2006.  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with respect to the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.  In October 2016, the RO issued a Supplemental Statement of the Case regarding the issue of TDIU.  In November 2016, the Veteran submitted a VA Form 9 requesting a Board hearing at the RO on the issue of TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a Board at the RO should be scheduled.  As such hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the RO.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




